Citation Nr: 0926745	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from May 1967 to December 
1968.  He was awarded the Combat Infantryman's Badge; the 
Silver Star for Heroism for combat with enemy forces on 
September 9, 1968; a Bronze Star Medal for Heroism with V 
device for combat with enemy forces on July 2, 1968; the Air 
Medal for over 25 aerial missions in support of 
counterinsurgency operations; and the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  


FINDINGS OF FACT

1.  In June 1993, the RO denied service connection for 
bilateral hearing loss disability.  The Veteran was informed 
in writing of the adverse decision and his appellate rights 
in June 1993.  The Veteran did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the June 1993 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  The Veteran participated in significant combat operations 
in the Republic of Vietnam including over 25 aerial missions 
against enemy forces and sustained gunshot wound during 
combat.  

4.  Bilateral sensorineural hearing loss disability has been 
shown to have originated during wartime service.  

CONCLUSIONS OF LAW

1.  The June 1993 RO decision denying service connection for 
bilateral hearing loss disability is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  Chronic bilateral sensorineural hearing loss disability 
was incurred during wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a), 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims for 
service connection, the Board observes that the RO issued 
VCAA notices to the Veteran in July 2006 and October 2006 
which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim of entitlement to service 
connection, and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his application.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
Veteran's application.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1; (2006); Shinseki v. Sanders, 556 
U.S. ___ (2009).  


II.  Bilateral Hearing Loss Disability

A.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

1.  Prior RO Decision

In June 1993, the RO denied service connection for bilateral 
hearing loss disability as right ear hearing loss disability 
was not shown by the evidence of record and the Veteran's 
left ear hearing loss disability has not been demonstrated as 
having had "its inception in military service or existing in 
military service and made permanently worse or manifest to a 
compensable degree within the 1 year presumptive period 
following active service."  In June 1993, the Veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its June 1993 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to chronic 
bilateral hearing loss disability.  His service personnel 
records indicate that he was awarded the Combat Infantryman's 
Badge; the Silver Star for Heroism for combat with enemy 
forces on September 9, 1968; a Bronze Star Medal for Heroism 
with V device for combat with enemy forces on July 2, 1968; 
the Air Medal for over 25 aerial missions in support of 
counterinsurgency operations; and the Purple Heart.  The 
report of a March 1993 VA examination for compensation 
purposes states that the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25
LEFT
25
15
20
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
He was also found to have left-sided tinnitus.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1993 RO decision 
denying service connection for bilateral hearing loss 
disability consists of VA clinical and examination 
documentation; private clinical documentation, and written 
statements from the Veteran.  An August 2008 physical 
evaluation from J. A. S., D.O., conveys that the Veteran 
complained of chronic hearing loss disability.  The Veteran's 
history of significant combat-related and post-service 
recreation noise exposure was noted.  An assessment of 
sensorineural hearing loss disability was advanced.  Dr. S. 
opined that "I really would challenge any claim that they 
can confidently state that none of the current hearing loss 
is due to his previous exposure during military service."  

Dr. S.'s August 2008 physical evaluation constitutes new and 
material evidence in that it is of such significance that it 
raises a reasonable possibility of substantiating the 
Veteran's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability is reopened.  

C.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment records do not refer to 
chronic hearing loss disability.  At his December 1968 
physical examination for service separation, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
-
10
LEFT
20
10
5
-
10

As noted above, the Veteran's service personnel records 
reflect that he participated in combat including over 25 
aerial missions against enemy forces while in the Republic of 
Vietnam.  He was repeatedly decorated for heroism during such 
combat.  

A March 1989 VA psychological evaluation notes that the 
Veteran participated in "heavy combat" while in the 
Republic of Vietnam.  He reported that he was "directly 
under fire at several locations."  

At the March 1993 VA examination for compensation purposes, 
the Veteran complained of a "hearing problem."  He reported 
that he had sustained a left hand gunshot wound and had been 
thrown against a tree when a mortar round exploded close to 
him during combat in the Republic of Vietnam.  On 
audiological evaluation, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25
LEFT
25
15
20
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
He was also found to have left-sided tinnitus.  A hearing 
loss disability was not expressly diagnosed.  

At an April 2007 VA examination for compensation purposes, 
the Veteran complained of hearing loss disability.  He 
presented a history of both inservice noise exposure which 
included acoustical trauma associated with a mortar round 
explosion during combat in the Republic of Vietnam and 
post-service occupational and recreational noise exposure.  
On audiological evaluation, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
35
40
LEFT
15
15
30
75
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 82 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The examiner opined that:

There was no evidence of complaints of 
tinnitus, or treatment for head injury, 
or acoustical trauma during military 
service.  Therefore, in this Clinician's 
opinion, this Veteran's bilateral hearing 
loss and tinnitus were not caused by or a 
result of his military noise exposure or 
any event in service.  In this 
Clinician's opinion, this Veteran's 
asymmetrical, bilateral, high frequency, 
SNHL, worse in his left ear, was more 
likely than not due to his history of 
recreational noise exposure to firearms 
in civilian life.  

The August 2008 physical evaluation from Dr. S. conveys that 
the Veteran complained of hearing loss disability.  He 
presented a history of both "a fair amount of noise 
exposure" while in the Republic of Vietnam including an 
episode in which he was lifted off the ground by an explosion 
and post-service occupational and recreational noise 
exposure.  Contemporaneous audiological testing was reported 
to show bilateral sensorineural hearing loss disability with 
the left ear being worse than the right ear.  An assessment 
of sensorineural hearing loss disability was advanced.  Dr. 
S. opined that:

Due to the shape of the curve, 
undoubtedly some portion of this is noise 
induced.  There could be some underlying 
presbycusis, also.  I find it curious 
that that (sic) Vet's hospital feels that 
none of this is related to his previous 
noise exposure.  I am unable to classify 
this.  I think that anyone is, how much 
noise exposure is due to his 
occupational/recreational exposure versus 
his previous service-connected noise 
trauma.  ...  I really would challenge any 
claim that they can confidently state 
that none of the current hearing loss is 
due to his previous exposure during 
military service.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran asserts that he initially manifested chronic 
bilateral hearing loss disability as the result of the 
physical and acoustic trauma associated with his significant 
periods of combat in the Republic of Vietnam.  The clinical 
findings of record are in conflict as to the etiology of the 
Veteran's chronic bilateral high frequency sensorineural 
hearing loss disability.  While the report of the April 2007 
VA audiologic examination for compensation purposes states 
that the Veteran's chronic bilateral high frequency 
sensorineural hearing loss disability was not etiologically 
related to either his inservice combat noise exposure or 
active service in general, Dr. S. concluded that at least a 
portion of the Veteran's chronic bilateral sensorineural 
hearing loss disability is attributable to his inservice 
combat-related noise exposure.  The Board notes that the VA 
audiologist failed to note or to otherwise specifically 
discuss the acoustical trauma associated with the Veteran's 
inservice 25 plus aerial combat missions.  
Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic bilateral 
sensorineural hearing loss disability is etiologically 
related to his wartime service.  Upon application of the 
provisions of 38 U.S.C.A. § 1154(b) and resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is now warranted for chronic 
bilateral sensorineural hearing loss disability.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
is granted.  

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


